Citation Nr: 0601381	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury. 


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1944 to 
February 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a low back disability.

The Board remanded this case in January 2004 for additional 
development, which subsequently was accomplished.  The Board 
remanded this case again in April 2005 for further 
development.  As the required development has been completed, 
no further action is required. Stegall v. West, 11 Vet. App. 
268 (1998).  Thus, this case is properly before the Board.

In its April 2005 remand, the Board referred the issue of 
service connection for residuals of radiation exposure to the 
RO.  The Board again refers this issue to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in active 
service.

2.  Clinical evidence of a chronic low back disorder was 
initially shown some years after active service.

3.  There is no competent medical evidence linking the 
veteran's current low back disability to active service or 
any incident therein.




CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. 1101, 1112, 1113, 
1110,  5102, 5103, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2005).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In this case, the VA satisfied the duty to notify by means of 
a March 2001 letter to the veteran prior to the February 2002 
decision.  The veteran was told of what was required to 
substantiate his claim and of his and VA's respective duties.  
He was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.  

Other documents that satisfied the duties of VCAA include 
statement of the case, a January 2004 letter, and 
supplemental statements of the case.  By means of these 
documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SSOCs and the VCAA letter 
from January 2004 have included a summary of the evidence, 
all other applicable law and regulations, and a discussion of 
the facts of the case.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Any defect in the timing of the VCAA notice has not resulted 
in prejudicial error because the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
arguments and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In its April 
2005 remand, the Board requested that the veteran provide 
information to obtain private medical records to substantiate 
his claim.  There has been no response from the veteran. 
Without his authorization, VA is unable to obtain the private 
medical records and there is nothing further VA can do to 
develop the claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The United States of Appeals for Veterans Claims held 
that the duty to assist is not always a "one-way street" 
and that, if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.) 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, as there was no diagnosed disorder in service, 
and the first medical evidence was approximately 50 years 
after service, the Board finds that an examination or opinion 
is not necessary.

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

II. Service Connection

The veteran is claiming service connection for residuals of a 
low back injury.  The veteran states that he fell off a 
ladder and slipped on butter while working as a mess cook in 
1946.  The veteran notes that he has suffered from residuals 
of the low back injury since the time of the fall. 

Service connection may be granted for disability arising from 
disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. 38 C.F.R. § 3.303(b).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Alternatively, the 
relationship between the current disability and service may 
also be satisfied by evidence of continuity of symptomatology 
and medical evidence of a nexus between the present 
disability and the symptomatology. 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In the instant case, there is medical evidence of the 
veteran's current low back disability.  Private medical 
records show that in 1995 the veteran presented with low back 
pain.  In 2001, the veteran complained of low back pain and 
the assessment was sacroiliitis.  In March 2003, an MRI 
revealed foraminal stenosis at L4-5, which required a lumbar 
laminectomy and foraminotomy.  In May 2003, similar 
procedures were performed at L3-4, L4-5, and L5-S1.  
          
The next issue is whether there is evidence of an in-service 
back injury.

The veteran's service medical records, including the reports 
of entrance and separation examinations, do not contain a 
complaint, finding, or history of a low back injury.  
However, the veteran reports that he slipped and fell on his 
back while working as a mess cook, and has experienced low 
back pain since the initial injury.  The veteran is competent 
to describe the symptoms of an injury or illness during 
service that are within his personal knowledge, namely, that 
which he perceives through his senses, such as back pain.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the service medical records do not reveal any diagnosis of a 
low back disability.  In this case, the veteran has asserted 
his personal opinion that his claimed current chronic low 
back disorder is related to service.  However, there is no 
evidence that he is a medical professional.  Therefore, he 
lacks the expertise to render a medical opinion with respect 
to providing a diagnosis and/or etiology as to the low back 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The remaining question is whether the veteran's current low 
back disability is related to service.  

The veteran's low back disability was not shown during 
service and was first documented almost 50 years after 
service.  A post-service September 2002 letter from the 
veteran's private physician states that the veteran's back 
pain originated from an old back injury received during 
military service.  A July 2003 letter from the veteran's 
private neurological surgeon opined that since the veteran 
has experienced low back pain since his original injury with 
no re-injury to the area, the current low back disability is 
related to service.  These physicians did not offer any 
clinical data or other rationale to support their opinions.  
Moreover, these physicians do not state that they reviewed 
the veteran's service medical records or any medical records 
contemporaneous to the veteran's service.   Their conclusions 
appear to be based on the veteran's recitation of his medical 
history, which are unsupported by any contemporaneous or near 
contemporaneous medical evidence or recorded history in the 
record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999), see 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The medical 
nexus opinions are inadequate when, as in this case, they are 
unsupported by any medical evidence as a predicate for the 
opinions. Black v. Brown, 5 Vet. App. 177, 180 (1995).

As for continuity of symptomatology, a low back disability 
was first identified in 1995, almost 50 years after service; 
the long period without symptoms is probative evidence 
against continuity of symptomatology.  The veteran's 
neurological surgeon noted that the veteran had been under 
the care of various medical health professionals for his back 
injury since his separation from the Navy.  In its April 2005 
remand, the Board specifically requested medical records from 
those medical health professionals, however, the records have 
not been provided.  Thus, the Board is unable to establish 
continuity of symptomatology following the veteran's 
separation from the Navy.

As only independent medical evidence may be considered by the 
Board to support its findings, the Board concludes that on 
the basis of the medical evidence of record and in the 
absence of continuity of symptomatology, the preponderance of 
the evidence is against the claim. 38 U.S.C.A. § 5107(b).

Accordingly, the claim of service connection for the 
residuals of a low back injury is denied. 38 C.F.R. §§ 3.303.  
In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the residuals of a low 
back injury is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


